DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 10/5/2021 has been entered.  Claims 1, 3-6, 12-14, and 19 are pending in the application.  Claims 2, 7-11, 15-18, and 20 are cancelled.  The amendments to the claims and abstract overcome each and every objection previously set forth in the Non-Final Office Action mailed on 7/6/2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The following references are listed on page 1 lines 14-17 of the specification: EP 2832389 A1 and EP 2460547 A1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
Claims 1, 3-6, 12-14, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the device as claimed, specifically including a sealing gasket positioned between a peripheral edge of 
The closest prior art is Hochman (US 2012/0245560 A1), Cane’ (US 2012/0143133 A1), Neer (US 2010/0030153 A1), and Cane’ (US 2015/0038906 A1, hereinafter referred to as Cane’ 2015).  
Hochman discloses a syringe actuating device (see Fig. 3), comprising: a first supporting plate or frame (see annotated Fig. 3 below); a first axial guide (location of first supporting plate/frame through which primary rod extends, see annotated Fig. 3 below); a primary rod (motor plunger 322); a second supporting plate or frame (base plate of cartridge holder 330 for receiving bases of syringes, not clearly shown in Fig. 3 – see Fig. 2 for example, where “holder 330…is like the adaptor 130 of Fig. 2”, par. [0093]); engagement seats (top surface of base plate of cartridge holder 330 for receiving two syringes – see Fig. 2 for example; syringe barrels (bodies of 314 and 316) and sliding plungers (cartridge pistons 319); a second axial guide (circumferential surfaces defining the two holes through base plate of cartridge holder 330 – see Fig. 2 for example); an electric motor (motor 320); at least one pair of connecting arms (left and right portions of plate 362 which correspond with secondary rods 352 and 354); the first and second supporting plates being parallel to each other inside a casing (housings of 330, 360, and 310) of the device; the casing comprising a main portion (housing 310) housing the motor (motor 320) and an interface portion (housings of 330 and 360) associated with the second supporting plate (base plate of cartridge holder 330 for receiving bases of syringes, not clearly shown in Fig. 3 – see Fig. 2 for example, where “holder 330…is like the adaptor 130 of Fig. 2”, par. [0093]); and the second supporting plate being solid (see Fig. 2).  However, Hochman fails to teach a driving shaft; an 
Cane’ teaches a driving shaft (see par. [0035]); an assembly for converting rotary motion of the driving shaft (see par. [0035]) to an axial sliding of the primary rod (rods 21a and 21b); a ferrule (thicker portion of ferrule 25 surrounding rods 21a-b) defining a second axial guide (the thicker portion of ferrule 25 surrounding rods 21a-b includes a hole through which rods 21a-b slide – see Fig. 3A) and being monolithically formed with the second supporting plate (ferrule 25); the syringes (syringes 14a-b) being provided with radially projecting wings (radial tabs 15a-b) and defining female parts of bayonet-like couplings for the syringes (syringes 14a-b) (see Fig. 3A).  However, Cane’ fails to teach the main portion has a constant cross section and the interface portion has a bell shaped cross section; and a sealing gasket is positioned between a peripheral edge of the first supporting plate and an edge of the interface portion; and a sealing gasket is positioned between a peripheral edge of the second supporting plate and a rim of the 
Neer teaches the main portion (lower portion of 310, see Fig. 8) has a constant cross section and the interface portion (upper portion of 310, see Fig. 8) has a bell shaped cross section.  However, Neer fails to teach a sealing gasket is positioned between a peripheral edge of the first supporting plate and an edge of the interface portion; and a sealing gasket is positioned between a peripheral edge of the second supporting plate and a rim of the interface portion; and a sealing gasket is positioned between the peripheral edge of the first supporting plate and an edge of the main portion.
Cane’ 2015 teaches a sealing gasket is positioned between a peripheral edge of the second supporting plate and a rim of the interface portion (sealing gaskets are positioned around peripheral edges of movable and/or removable portions of the device housing in order to ensure water-tightness and prevent humidity related damages – see Cane’ par. [0022] and [0025]); and a sealing gasket is positioned between the peripheral edge of the first supporting plate and an edge of the main portion (sealing gaskets are positioned around peripheral edges of movable and/or removable portions of the device housing in order to ensure water-tightness and prevent humidity related damages – see Cane’ par. [0022] and [0025]).  However, Cane’ 2015 fails to teach a sealing gasket is positioned between a peripheral edge of the first supporting plate and an edge of the interface portion.  It would not have been obvious to include a sealing gasket between a peripheral edge of the first supporting plate and an edge of the 

    PNG
    media_image1.png
    387
    714
    media_image1.png
    Greyscale


Claims 3-6 and 12-14 are allowed by virtue of their dependency on allowed claim 1.

In regards to independent claim 19, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the device as claimed, specifically including a sealing gasket positioned between a peripheral edge of the first supporting plate and an edge of the interface portion.  
The closest prior art is Hochman (US 2012/0245560 A1), Cane’ (US 2012/0143133 A1), Neer (US 2010/0030153 A1), and Cane’ (US 2015/0038906 A1, hereinafter referred to as Cane’ 2015).  
Hochman discloses a syringe actuating device (see Fig. 3), comprising: a first supporting plate or frame (see annotated Fig. 3 above); a first axial guide (location of first supporting plate/frame through which primary rod extends, see annotated Fig. 3 above); a primary rod (motor plunger 322); a second supporting plate or frame (base 

Neer teaches the main portion (lower portion of 310, see Fig. 8) has a constant cross section and the interface portion (upper portion of 310, see Fig. 8) has a bell shaped cross section.  However, Neer fails to teach a sealing gasket is positioned between a peripheral edge of the first supporting plate and an edge of the interface portion; and a sealing gasket is positioned between a peripheral edge of the second supporting plate and a rim of the interface portion; and a sealing gasket is positioned between the peripheral edge of the first supporting plate and an edge of the main portion.
Cane’ 2015 teaches a sealing gasket is positioned between a peripheral edge of the second supporting plate and a rim of the interface portion (sealing gaskets are positioned around peripheral edges of movable and/or removable portions of the device .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783